Benedict, J.
The commissioner’s report as to the value of the libelant’s boat was made after hearing the testimony given by many witnesses, and upon a serious conflict of evidence. I have examined the evidence, and am unable to conclude that any injustice will be done to either party by confirming the report of the commissioner in that particular.
In regard to the value of $3,500 put by the commissioner upon the boiler removed from the wreck and sold by the libelant at private sale for $1,700,1 should be induced to take the price realized for the boiler as its value, instead of the sum reported by the commissioner, if the libelant had given the claimants notice of his intention to sell the boiler, or afforded them an opportunity to examine it and determine. its value. But the sale was a private sale, made without the knowledge of the parties who were to be charged with its value, and without any appraisement, and the sum realized is proved by the libel-ant himself to be less than the intrinsic value of the boiler, which he says was as good as new.
Upon such facts the finding of the value of th'e boiler to be $3,500 is justified. • The exceptions of both sides are, therefore, overruled, and the report confirmed.
See The Warren, 11 Fed. Rep. 443.